DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Small (US 2011/0082616) in view of Hoshino (JP 2001/016793). All reference is to Small unless indicated otherwise.

Regarding Claim 1 (Original), Small teaches a work [construed as intended use] vehicle comprising:
a display unit [fig. 2 @100] of a rechargeable work vehicle and
a display control unit [fig. 2 @201] configured to reduce a brightness of the display unit [¶0036, “while the touch-screen is in use, preferably the display brightness is at a first output level, e.g., at or near the maximum brightness level. In contrast, when the screen has not been used, i.e., touched, for a preset period of time, then the display brightness is significantly reduced, thereby saving energy and minimizing driver distraction. The latter mode of reduced brightness levels is referred to herein as the sleep mode”], compared with that during operation of the work vehicle [construed as first output level]
Small does not teach reducing a brightness of the display unit during charge
Hoshino teaches reducing brightness of a display unit during charge [¶0008, “ The control means can reduce the brightness of the backlight after charging of the battery is started”]
	Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of reducing a display brightness during a battery charge, as taught by Hoshino into the work vehicle taught by Small in order to reduce power consumption when full illumination of a display is not required.

Regarding Claim 2 (Original), Small in view of Hoshino teaches the work vehicle according to Claim 1, wherein
when the display unit is in a state of displaying [¶0009, teaches detecting user proximity while display is in a low brightness or sleep mode] during charge of the work vehicle, 
the display control unit increases the brightness of the display unit that has a brightness reduced as compared with that during the operation of the work vehicle [¶0009, “switching from sleep mode to normal use mode when a user's presence in proximity to the touchscreen is detected”].

Regarding Claim 3 (Original), Small in view of Hoshino teaches the work vehicle according to Claim 2, wherein
the state of displaying of the display unit represents a state in which there is information as a notice or a state in which the work vehicle is under control of an operator [¶0036, “the screen is also configured to vary brightness depending upon usage. For example, while the touch-screen is in use, preferably the display brightness is at a first output level, e.g., at or near the maximum brightness level”].

Regarding Claim 4 (Currently Amended), Small in view of Hoshino teaches the work vehicle according to Claim 2, wherein
when an elapsed time from start of charging the work vehicle is equal to or less than a predetermined time [construed as a touch made before the charge ends], 
the display control unit increases the brightness [sleep to normal mode] of the display unit that has a brightness reduced as compared with that during the operation of the work vehicle [¶0046, “once sleep mode is entered, a single touch on the screen causes the screen to exit sleep mode, thereby changing the brightness level from the preset sleep mode brightness level to the preset normal use brightness level”]

Regarding Claim 5 (Currently Amended), Small in view of Hoshino teaches the work vehicle according to Claim 2, wherein
when a key switch is turned on [construed as user detected in proximity to the display], the display control unit increases the brightness of the display unit that has a brightness reduced as compared with that during the operation of the work vehicle. [¶0047, “the system may also be configured to awaken by a user's proximity to the screen, where the detection sensitivity, and thus the proximity of the user to the screen that is required in order to activate the display, is either preset or user configurable”].

Regarding Claim 6 (Currently Amended), Small in view of Hoshino teaches the work vehicle according to Claim 2, wherein
when the charge of the work vehicle is completed, the display control unit increases the brightness of the display unit that has a brightness reduced as compared with that during the operation of the work vehicle [Hoshino: ¶0025, when the charging is completed, in order to make the display easier to read backlight 17 is set at a duty ration of 100% (full brightness)].

Regarding Claim 7 (Currently Amended) Small in view of Hoshino teaches the work vehicle according to Claim 2, wherein 
when an abnormality occurs in charging of the work vehicle, the display control unit increases the brightness of the display unit that has a brightness reduced as compared with that during the operation of the work vehicle [Hoshino: step S7 a malfunction of the charging function is detected and the backlight duty ratio is increased to 100% (full brightness).

Regarding Claim 8 (Currently Amended), Small in view of Hoshino teaches the work vehicle according to Claim 1, further comprising
an operation unit [fig. 2 @231], wherein
when an operation [allow preset period to pass without user detection] is performed on the operation unit to reduce the brightness of the display unit [¶0009, when the screen has not been used, i.e., touched, for a preset period of time, then the display brightness is significantly reduced, thereby saving energy and minimizing driver distraction], the display control unit reduces the brightness of the display unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694